NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-0937-21

STATE OF NEW JERSEY,

     Plaintiff-Respondent,

v.

TERRELL TUCKER,

     Defendant-Appellant.
________________________

           Argued May 18, 2022 – Decided August 3, 2022

           Before Judges Gilson, Gooden Brown and Gummer.

           On appeal from an interlocutory order of the Superior
           Court of New Jersey, Law Division, Hudson County,
           Indictment No. 21-01-0129.

           Simon Wiener, Assistant Deputy Public Defender,
           argued the cause for appellant (Joseph E. Krakora,
           Public Defender, attorney; Simon Wiener, of counsel
           and on the briefs).

           Patrick R. McAvaddy, Assistant Prosecutor, argued
           the cause for respondent (Esther Suarez, Hudson
           County Prosecutor, attorney; Patrick R. McAvaddy, on
           the brief).

     The opinion of the court was delivered by

GOODEN BROWN, J.A.D.
      By leave granted, defendant Terrell Tucker appeals from an October 1,

2021 Law Division order amplifying a June 16, 2021 order which denied

defendant's motion to dismiss an indictment charging defendant with numerous

drug-related offenses, including possession of controlled dangerous substances

(CDS) with intent to distribute. At the grand jury proceeding, Officer Patrick

Egan described the circumstances surrounding defendant's arrest, including

exchanges the police observed between defendant and other individuals, as

well as the cache of illicit narcotics recovered by law enforcement at the scene.

Near the end of Egan's testimony, the prosecutor asked Egan if he believed,

based on his training and experience, that defendant had possessed the

narcotics with the intent to distribute them. Egan replied in the affirmative and

described the considerations that informed his opinion.

      In a subsequent motion to dismiss the indictment, citing State v. Cain,

224 N.J. 410, 429 (2016), in which our Supreme Court held that expert

witnesses in drug cases "may not opine on the defendant's state of mind,"

defendant argued that Egan's testimony improperly interfered with the grand

jury's decision-making function.      The motion judge denied the motion,

concluding the State had presented sufficient evidence to support a prima facie

case, and Egan's testimony did not subvert the grand jury process. Defendant

then moved for amplification of the judge's findings, seeking clarification on



                                                                          A-0937-21
                                       2
whether the judge found that the holding in Cain applied to grand jury

proceedings. The judge ultimately determined it was unnecessary to reach the

question of whether Cain applied because the State had presented sufficient

evidence to establish a prima facie case.

      On appeal, defendant raises the following arguments for our

consideration:

            THE TRIAL COURT ERRED BY DENYING
            [DEFENDANT'S] MOTION TO DISMISS THE
            INDICTMENT BECAUSE OFFICER EGAN’S
            IMPROPER OPINION TESTIMONY ABOUT
            [DEFENDANT'S] STATE OF MIND CLEARLY
            INFRINGED UPON THE GRAND JURY’S
            FUNCTION.  N.J. CONST. ART. 1, ¶ 8; U.S.
            CONST. AMEND. V.

                  A. This Court Should Review De Novo,
                  Asking Whether The State's Solicitation
                  Of State-Of-Mind Testimony Improperly
                  Influenced The Grand Jury's Decision-
                  Making.

                  B. The Reasoning In State v. Cain, Which
                  Prohibits     Expert       State-Of-Mind
                  Testimony In Drug Cases, Applies To
                  Petit And Grand Juries Alike And Protects
                  The Grand Jury's Proper Functioning.

                  C. Specifically, The State's Choice To
                  Solicit State-Of-Mind Testimony Harmed
                  The Ability Of The Grand Jury In
                  [Defendant's] Case To Make An Informed
                  Decision About Whether To Indict.




                                                                      A-0937-21
                                        3
      We hold that the rationale in Cain prohibiting expert witnesses in drug

cases from opining on a defendant's state of mind applies equally to grand jury

proceedings. Because Egan's expert testimony regarding defendant's state of

mind impermissibly encroached upon the grand jury's decision-making

function, we reverse in part.

                                           I.

      We glean these facts from the grand jury proceeding during which Egan,

a ten-year veteran of the Jersey City Police Department, was the sole testifying

witness. After describing his extensive training and experience conducting

narcotics investigations and his involvement in "hundreds" of narcotics rel ated

arrests, Egan testified that at approximately 5:13 p.m. on October 28, 2020,

Jersey City police officers observed defendant engage in "suspected narcotics

activity" near 96 Grant Avenue. 1 Specifically, officers saw defendant converse

with and then direct individuals to head west on Grant Avenue, at which point

defendant would enter an alleyway between 96 and 98 Grant Avenue and

emerge soon after to rejoin the individuals and exchange an item for currency.

      Ultimately, the officers stopped defendant near the alleyway and

detected "a strong odor of marijuana emanating from his person." The officers

1
  The officers also observed co-defendant Shawn Jackson engage in suspected
drug trafficking. However, the charges against Jackson were later dismissed
and are not a part of this appeal.


                                                                         A-0937-21
                                       4
then searched defendant and recovered twenty-three baggies of marijuana and

sixty-five dollars of suspected drug sale proceeds. A search of the alleyway,

where defendant was the only person seen entering and exiting during the

relevant time frame, revealed a drug stash consisting of "19 Ziploc baggies of

[suspected] crack cocaine," "[100] folds of [suspected] heroin stamped 'Dope

Dick,'" and "37 folds of [suspected] heroin stamped 'Bang.'"             Subsequent

laboratory testing confirmed that the items recovered from the scene contained

marijuana, cocaine, a mix of heroin and fentanyl, and pure fentanyl. Egan

testified that the alleged drug sales occurred within 1,000 feet of a public

school and 500 feet of a public library.

      Near the end of Egan's testimony, the prosecuting attorney asked Egan if

he believed defendant had possessed the drugs with the intent to distribute

them. The exchange occurred as follows:

            [PROSECUTOR]:           . . . Now, finally, Officer, is it
            your opinion, based on your training and experience
            and the facts of this case, that defendant[] . . .
            possessed . . . the suspected cocaine, heroin and
            marijuana with the intent to distribute it?

            [EGAN]:      Yes.

            [PROSECUTOR]:             Okay. And what specifically
            about this led you to believe that . . . defendant[]
            intended to sell [narcotics]?

                  ....



                                                                             A-0937-21
                                           5
            [EGAN]: Our observations, the packaging of all the
            narcotics and just the entire incident; how they would
            be approached, how they would engage somebody in
            conversation and then there would be an exchange of
            currency, and then the recovery of the drugs
            themselves.

Following Egan's testimony, the grand jurors asked no questions when given

an opportunity to do so.

      The grand jury returned an indictment charging defendant with third -

degree possession of CDS (cocaine and heroin), N.J.S.A. 2C:35-10(a)(1)

(counts one and two); third-degree possession of CDS (cocaine and heroin)

with intent to distribute, N.J.S.A. 2C:35-5(a)(1) and (b)(3) (counts three and

four); third-degree possession of CDS (cocaine, heroin, and marijuana) with

intent to distribute within 1000 feet of school property, N.J.S.A. 2C:35 -7(a)

(counts five, six, and eight); fourth-degree possession of marijuana with intent

to distribute, N.J.S.A. 2C:35-5(a)(1), (b)(12) (count seven); second-degree

possession of CDS (cocaine and heroin) with intent to distribute within 500

feet of a public building, N.J.S.A. 2C:35-7.1(a) (counts nine and ten); and

third-degree possession of marijuana with intent to distribute within 500 feet

of a public building, N.J.S.A. 2C:35-7.1(a) (count eleven).

      Defendant moved to dismiss the indictment in its entirety, arguing,

among other things, that the State had impermissibly interfered with the grand

jury's decision-making role by eliciting testimony from Egan that he believed

                                                                         A-0937-21
                                       6
defendant possessed the drugs with the intent to distribute them. Defendant

asserted that the State's failure to qualify Egan as an expert witness made the

impermissible testimony even more egregious. Following oral argument, the

judge acknowledged in a written opinion issued on June 16, 2021, 2 that Egan's

testimony initially "gave [him] pause" in light of the Supreme Court's decision

in Cain.

      However, after reviewing the governing legal principles applicable to

dismissal motions, the judge denied defendant's motion to dismiss counts one

through six, and counts nine and ten, finding that:

            the opinion testimony of the officer in this case,
            viewed in context with the fact testimony provided,
            did not impermissibly 'taint' the proceeding nor strip
            the [g]rand [j]urors of their function. There was
            sufficient evidence presented to the [g]rand [j]urors
            for them to independently find probable cause. All of
            the facts elicited through Officer Egan's testimony had
            previously been presented to the [g]rand [j]ury.
            Therefore, it is not unreasonable, based on the fact
            testimony presented, that a grand juror could conclude
            that the defendant[] distributed or intended to
            distribute a controlled dangerous substance. Also, the
            [d]efense has not presented any evidence that the
            jurors were unaware or did not understand the
            elements of the offenses charged.          Further, the
            [d]efense has not presented sufficient evidence that
            the [g]rand [j]ury came to its finding of probable


2
   On the same date, the judge issued an oral decision on the record that
mirrored the written opinion.


                                                                        A-0937-21
                                        7
            cause based upon the testimony of the officer
            regarding his opinion.

                   Moreover, this court finds that the presentation
            of opinion testimony of Officer Egan by the State was
            not an intentional subversion of the grand jury
            process, based upon the testimony and evidence
            elicited throughout the proceeding. Therefore, any
            alleged error in allowing the [g]rand [j]ury to hear the
            opinion testimony in this case was not of such a nature
            as to have been clearly capable of producing an unjust
            result. Consequently, viewing the testimony as a
            whole, the evidence presented and the rational
            inferences which can be reasonably drawn from that
            evidence in a light most favorable to the State, a grand
            jury could reasonably find probable cause supporting
            the distribution charges alleged.

            [(citations omitted).]

      On the State's motion, the judge dismissed the marijuana-related charges

contained in counts seven, eight, and eleven of the indictment, explaining:

                  On February 22, 2021, Governor Phil Murphy
            signed the New Jersey Cannabis Regulatory,
            Enforcement       Assistance      and      Marketplace
            Modernization       Act     and      the     marijuana
            decriminalization laws, which codified marijuana
            legalization and entirely eliminated several crimes
            criminalizing the possession and sale of small amounts
            of marijuana. On the same date, the Attorney General
            directed all prosecutors operating under the authority
            of the laws of the State of New Jersey to dismiss
            pending marijuana-related charges in accordance with
            the promulgated directives. See . . . Attorney General
            Law Enforcement Directive No. 2021-1.

                  . . . [B]ecause . . . the Hudson County
            Prosecutor's Office has so moved, [d]efendant['s] . . .

                                                                         A-0937-21
                                       8
             [m]otion to [d]ismiss [c]ounts [seven, eight and
             eleven] is [granted].

        Subsequently, citing Rules 3:29 and 1:7-4, defendant filed a motion for

amplification of the judge's findings, presenting four specific questions to the

judge. Pertinent to this appeal, defendant asked:

             1. Does th[e c]ourt find that the holdings of [Cain]
             apply before the grand jury?

             2. What is the [c]ourt's ruling on the fact that Officer
             Egan was never qualified as an expert before offering
             his opinion before the grand jury? What is th[e
             c]ourt’s ruling on whether opinion testimony may be
             offered by a lay witness, not just an expert, before the
             grand jury?

        On September 3, 2021, the judge heard oral argument during which the

judge    stated   defendant's   motion   "might   be   more   rightly   called    a

reconsideration motion" because it presented issues not "fully raised or

argued" at the prior hearing. In a written opinion issued on October 12, 2021,

the judge responded to defendant's questions and again denied the motion to

dismiss.3

        In response to question one, because the judge had found the State had

presented sufficient evidence to the grand jury to establish a prima facie case


3
   On October 1, 2021, the judge issued an oral decision on the record that
essentially mirrored the written opinion. The judge subsequently issued a
superseding opinion correcting clerical errors in the original opinio n.


                                                                           A-0937-21
                                         9
and preclude dismissal of the indictment, the judge determined it was not

necessary to reach the question of whether Cain applied to a grand jury

proceeding.    Nonetheless, the judge noted "that Cain was sufficiently

distinguishable from the present case so as to render the Court's holding in

Cain inapplicable to the facts and circumstances at hand." In that regard, the

judge explained that unlike Cain, where "the witness testified at trial before a

petit jury, under the higher standard of reasonable doubt," "the witness in the

present case testified during a grand jury proceeding, which was governed by

the standard of probable cause." Further, the judge pointed out that while the

Cain Court "relied heavily on the [r]ule[s] of [e]vidence," the "[r]ules of

[e]vidence do not strictly apply" to grand jury proceedings.      See N.J.R.E.

101(a)(3)(D) (relaxing the rules of evidence in grand jury proceedings "to the

extent permitted by law").

      Addressing question two, after discussing the evidence rules regarding

the admissibility of expert testimony, the judge noted that Egan was neither

qualified nor presented as an expert witness to the grand jury. Nonetheless,

relying on State v. McClean, 205 N.J. 438, 460 (2011), the judge concluded

Egan had testified as an expert witness because he had based his testimony on

"his training and experience" as a police officer. Despite that finding, the

judge reiterated that "Egan's testimony did not impermissibly taint the [g]rand



                                                                         A-0937-21
                                      10
[j]ury proceeding" because the State had presented sufficient evidence from

which the grand jurors could "independent[ly]" conclude there was probable

cause to indict defendant. The judge also determined that because Egan had

testified as an expert witness, the question of "whether opinion testimony

regarding defendant's state of mind may be offered by a lay witness" was

"moot." After "reconsider[ing] the underlying motion based on the questions

presented," the judge reiterated that "dismissal of the indictment . . . would be

inappropriate under the law." 4

                                            II.

      The question presented in this ensuing appeal is whether the holding in

Cain applies to grand jury proceedings and, if so, whether the elicitation of

state-of-mind testimony from an expert witness so tainted the proceedings that

the judge erred in denying defendant's motion to dismiss the indictment. " A

trial court's denial of a motion to dismiss an indictment is reviewed for abuse

4
  The other two questions defendant asked were: (3) "Is the [c]ourt relying on
specific case law in finding that Officer Egan's testimony did not
impermissibly taint the grand jury proceeding nor strip them of their
function?"; and (4) "What is the [c]ourt's position as to whether Officer Egan's
testimony required a curative instruction?" The judge responded that he had
"relied on abundant case law" governing "the standard for reviewing a motion
to dismiss the indictment" as well as the "legal standards [applicable] to grand
jury proceedings," and "[a] determination of whether Officer Egan's testimony
required a curative instruction was unnecessary to reach a legal conclusion" on
defendant's motion.



                                                                          A-0937-21
                                       11
of discretion."   State v. Twiggs, 233 N.J. 513, 544 (2018).         Under that

standard, "[w]e will not disturb the denial of such a motion 'unless [the judge's

discretionary authority] has been clearly abused.'" State v. Saavedra, 433 N.J.

Super. 501, 514 (App. Div. 2013) (second alteration in original) (quoting State

v. Warmbrun, 277 N.J. Super. 51, 60 (App. Div. 1994)). "However, we review

the trial court's legal conclusions de novo." State v. Nicolas, 461 N.J. Super.

207, 211 (App. Div. 2019). We view the issue presented here as a legal one

and therefore apply a de novo standard of review.

      Article I, Paragraph 8 of the New Jersey Constitution provides in

pertinent part that "[n]o person shall be held to answer for a criminal offense,

unless on the presentment or indictment of a grand jury." "Thus, the grand

jury 'occupie[s] a high place as an instrument of justice in our system of

criminal law.'" State v. Bell, 241 N.J. 552, 559 (2020) (alteration in original)

(quoting State v. Murphy, 110 N.J. 20, 36 (1988)). As our Supreme Court has

explained, the grand jury "operates as both a sword and shield," State v. Shaw,

241 N.J. 233, 235 (2020), by "bring[ing] to trial those who are probably

guilty" and "clear[ing] the innocent of baseless charges," In re Grand Jury

Appearance Request by Loigman, 183 N.J. 133, 138 (2005). To that end,

grand juries "serve a dual purpose: to determine if probable cause exists and

to 'stand[] between the defendant and the power of the State' and protect



                                                                          A-0937-21
                                       12
'defendant[s] from unfounded prosecutions.'"          Shaw, 241 N.J. at 238

(alterations in original) (quoting State v. Fortin, 178 N.J. 540, 638 (2004)).

Despite the old adage that a prosecutor could convince a grand jury to "indict a

ham sandwich," State v. Harrison, 854 S.E.2d 468, 481 (S.C. 2021), "the

presence of the right to indictment in [our] State Constitution indicates that the

grand jury was intended to be more than a rubber stamp of the prosecutor's

office," State v. Hogan, 144 N.J. 216, 236 (1996).

      "To perform [their] function, grand juries are invested with 'broad and

unfettered investigative powers' that are largely 'unrestrained by the technical

procedural and evidentiary rules governing the conduct of criminal trials.'"

Bell, 241 N.J. at 559-60 (quoting In re Application for Disclosure of Grand

Jury Testimony, 124 N.J. 443, 449 (1991)). It is axiomatic that "grand jury

presentations are not full-fledged trials at which the State must prove a

defendant's guilt beyond a reasonable doubt." Shaw, 241 N.J. at 238. In fact,

"[p]rosecutors typically make abbreviated presentations to the grand jury that

are designed to satisfy the lower standard of probable cause" and generally

"present hearsay testimony before the grand jury." Ibid.; see also N.J.R.E.

101(a)(3)(D) (relaxing the evidentiary rules in grand jury proceedings "to the

extent permitted by law," "to admit relevant and trustworthy evidence in the

interest of justice"); Biunno, Weissbard & Zegas, Current N.J. Rules of



                                                                           A-0937-21
                                       13
Evidence, cmt. 2 on N.J.R.E. 101(a) (2022) (acknowledging "no dispute that a

grand jury may return an indictment on the basis of hearsay or other evidence

which may not be legally competent or admissible at trial").

      Still, "[t]he grand jury is a judicial, investigative body, serving a judicial

function; it is an arm of the court, not a law enforcement agency or an alter ego

of the prosecutor's office." Loigman, 183 N.J. at 141. "Although the grand

jury is an arm of the court, it is an independent body, so courts are reluctant to

intercede directly in the indictment process" and have "acted only when

necessary to ensure the fairness and integrity of grand jury proceedings" and to

ensure that a defendant's "right to a fundamentally fair grand jury presentation"

has not been violated.     Shaw, 241 N.J. at 229-30.        In recognition of its

independence, "[o]nce the grand jury has acted, an 'indictment should be

disturbed only on the "clearest and plainest ground"' and only when the

indictment is manifestly deficient or palpably defective." Hogan, 144 N.J. at

228-29 (citations omitted) (quoting State v. Perry, 124 N.J. 128, 168 (1991)).

However, "[s]crutiny of grand jury proceedings is particularly probing where a

motion to dismiss an indictment claims that a 'deficiency in the proceedings

affect[ed] the grand jurors' ability to make an informed decision whether to

indict.'" Bell, 241 N.J. at 560 (second alteration in original) (quoting Hogan,

144 N.J. at 229).



                                                                             A-0937-21
                                        14
      Our Supreme Court has also expressed a willingness to dismiss an

indictment if prosecutorial misconduct infringes on the grand jury's decision-

making function. Hogan, 144 N.J. at 229. "Under that standard, dismissal of

an indictment is warranted only if the prosecutor's conduct 'impinge[s] on a

grand jury's independence and improperly influence[s] its determination.'"

Bell, 241 N.J. at 561 (alterations in original) (quoting State v. Francis, 191

N.J. 571, 587 (2007)).      For example, "an indictment will fail where a

prosecutor's instructions to the grand jury were misleading or an incorrect

statement of law." State v. Triestman, 416 N.J. Super. 195, 205 (App. Div.

2010). Similarly, in State v. Hart, 139 N.J. Super. 565, 569 (App. Div. 1976),

we dismissed an indictment because the prosecutor told the grand jury its

initial vote not to indict was wrong.

      Further, "the grand jury cannot be denied access to evidence that is

credible, material, and so clearly exculpatory as to induce a rational grand

juror to conclude that the State has not made out a prima facie case against the

accused." Hogan, 144 N.J. at 236. "If evidence of that character is withheld

from the grand jury, the prosecutor, in essence, presents a distorted version of

the facts and interferes with the grand jury's decision-making function." Ibid.

(citation omitted). In that regard, in Hogan, the Court held prosecutors have "a




                                                                         A-0937-21
                                        15
limited duty" to present to the grand jury "evidence that both directly negates

the guilt of the accused and is clearly exculpatory." Id. at 237.

      Otherwise, "the prosecutor's sole evidential obligation is to present a

prima facie case that the accused has committed a crime."              Id. at 236.

Consequently, "[a] trial court . . . should not disturb an indictment if there is

some evidence establishing each element of the crime to make out a prima

facie case," and the trial court "should evaluate whether, viewing the evidence

and the rational inferences drawn from that evidence in the light most

favorable to the State, a grand jury could reasonably believe that a crime

occurred and that the defendant committed it." State v. Morrison, 188 N.J. 2,

12-13 (2006). "In that task, we acknowledge that . . . grand jury proceedings

are entitled to a presumption of validity . . . ." Francis, 191 N.J. at 587.

      In Cain, the Court vacated a defendant's drug convictions and remanded

for a new trial because the prosecutor had "elicited [an] expert's opinion that

[the] defendant intended to distribute drugs." 224 N.J. at 414. First, the Court

reasoned that "[w]hether [the] defendant had the requisite state of mind to

commit the offense – the intent to distribute – was an ultimate issue of fact to

be decided by the jury." Id. at 420. Next, turning to our rules of evidence, the

Court observed that "expert testimony on the ultimate issue of whether a

defendant intended to distribute drugs is permissible only if it 'will assist the



                                                                               A-0937-21
                                        16
trier of fact to understand the evidence or to determine a fact in issue.'" Id. at

421 (quoting N.J.R.E. 702).

      Ultimately, the Court concluded "an expert is no better qualified than a

juror to determine the defendant's state of mind after the expert has given

testimony on the peculiar characteristics of drug distribution that are beyond

the juror's common understanding." Id. at 427. Accordingly, the Court held

that "in drug cases, an expert witness may not opine on the defendant's state of

mind" and "conclude[d] that the use of the expert testimony in th[e] case had

the clear capacity to cause an unjust result." Id. at 414, 429.

      Underlying the Cain Court's rationale was concern about the effect of

such expert testimony on a jury's deliberative process. In finding that the

expert's testimony "exceeded appropriate bounds and encroached on the jury's

exclusive domain as finder of fact," id. at 414, the Court reasoned:

            Expert testimony is not necessary to explain to jurors
            the obvious.     It is not a substitute for jurors
            performing their traditional function of sorting
            through all of the evidence and using their common
            sense to make simple logical deductions.

                   ....

                  Additionally, expert testimony coming from a
            law enforcement officer claiming to have superior
            knowledge and experience likely will have a profound
            influence on the deliberations of the jury.

                   ....

                                                                           A-0937-21
                                        17
                   . . . In drug cases, such ultimate-issue testimony
            may be viewed as an expert's quasi-pronouncement of
            guilt that intrudes on the exclusive domain of the jury
            as factfinder and may result in impermissible
            bolstering of fact witnesses.         The prejudice and
            potential confusion caused by such testimony
            substantially outweighs any probative value it may
            possess.

            [Id. at 427-28.]

      The holding in Cain arose in the context of a jury trial, and the opinion is

silent on whether it applies to grand jury proceedings. On the one hand, grand

jurors and petit jurors differ in key respects and serve separate and distinct

roles. "The grand jury's role is not to weigh evidence presented by each party,

but rather to investigate potential defendants and decide whether a criminal

proceeding should be commenced. Credibility determinations and resolution

of factual disputes are reserved almost exclusively for the petit jury." Hogan,

144 N.J. at 235 (citations omitted).        Additionally, "the grand jury's core

purpose is to 'determine whether the State has established a prima facie case

that a crime has been committed and that the accused has committed it.'"

Francis, 191 N.J. at 586 (quoting Hogan, 144 N.J. at 227). Thus, unlike a petit

jury, "the grand jury need not be exposed to all evidence that could be used at

trial to create a reasonable doubt regarding the defendant's guilt." Hogan, 144

N.J. at 231; see also State v. Vega-Larregui, 246 N.J. 94, 120 (2021) ("Unlike



                                                                           A-0937-21
                                       18
at a trial, a defendant has no right to present evidence or confront the witnesses

against him at a grand jury proceeding.").

      However, grand and petit juries are similarly tasked with considering

evidence and making independent determinations whether to indict or convict,

respectively.   That said, the Cain Court's analysis regarding the "profound

influence" of expert testimony from law enforcement officers "on the

deliberations of the jury" is no less applicable to grand juries. 224 N.J. at 427.

Such expert testimony regarding an accused's state of mind will likely infringe

on the grand jury's independent decision-making function by improperly

influencing its ultimate determination.       Moreover, such testimony would

adversely affect the fairness and integrity of a grand jury proceeding, much

like it would a jury trial.

      Here, the judge correctly concluded that Egan offered expert testimony

that defendant intended to distribute CDS. Our Supreme Court has held that

when a police officer testifies based on "'his training and experience' . . . 'about

his belief as to what had happened,'" that testimony constitutes expert opinion,

regardless of whether the officer had been qualified. State v. Derry, 250 N.J.

611, 632 (2022) (quoting McClean, 205 N.J. at 462); see also McClean, 205

N.J. at 463 ("[T]he testimony of the police detective, because it was elicited by




                                                                             A-0937-21
                                        19
a question that referred to the officer's training, education and experience, in

actuality called for an impermissible expert opinion.").

      Nonetheless, the judge did not dismiss the indictment because he found

the prosecutor had presented sufficient evidence for the grand jury to have

independently found probable cause. Likewise, the judge concluded Egan's

testimony did not infringe on the grand jury's decision-making function

because the prosecutor had presented facts from which the grand jurors could

have independently determined defendant's state of mind.         However, the

question of whether the prosecutor presented a prima facie case is separate and

distinct from whether the grand jury presentation was fundamentally fair and

whether the prosecutor infringed on the grand jury's decision-making function

in the presentation.

      Given the holding and reasoning in Cain, defendant's argument that

Egan's expert testimony was improper is persuasive. The potential for expert

testimony to exert improper influence is even greater in grand jury proceedings

than in trials because the presentation is one-sided. See Francis, 191 N.J. at

586 (noting that "[g]rand jury proceedings are largely controlled by

prosecutors"). Moreover, although the grand jury could have independently

inferred defendant possessed CDS with intent to distribute them, Egan's expert

testimony that he believed defendant possessed the requisite intent raises



                                                                         A-0937-21
                                       20
legitimate concerns about whether the grand jury felt free to decide otherwise.

See State v. Torres, 183 N.J. 554, 580 (2005) ("[W]hen the expert witness is an

investigating officer, the expert opinion may present significant danger of

undue prejudice because the qualification of the officer as an expert may lend

credibility to the officer's fact testimony regarding the investigation.").

      We acknowledge, as the judge did, that the grand jury is not bound by

the rules of evidence. However, we have explained that the grand jury is "free

from the constraints of the rules of evidence and procedure" because "[i]t also

operates as an independent investigatory body." In re Grand Jury Subpoena

Issued to Galasso, 389 N.J. Super. 281, 292 (App. Div. 2006). "'The grand

jury may compel the production of evidence or the testimony of witnesses as it

considers appropriate, and its operation generally is unrestrained by the

technical procedural and evidentiary rules governing the conduct of criminal

trials.'" State v. Doliner, 96 N.J. 236, 249 (1984) (quoting United States v.

Sells Eng'g, Inc., 463 U.S. 418, 423 (1983)). Applying Cain's holding to grand

jury proceedings "[g]oing forward" would in no way compromise the grand

jury's ability to operate as an independent investigatory body. 224 N.J. at 429.

      Moreover, "principles of fairness are particularly important in a grand

jury setting in which the prosecutor questions witnesses, introduces evidence,

and explains the law to the jurors without a judge or defense attorney in



                                                                              A-0937-21
                                        21
attendance."    Loigman, 183 N.J. at 144-45.          "While performing those

functions, the prosecutor cannot impinge on a grand jury's independence and

improperly influence its determination." Francis, 191 N.J. at 587. Thus, we

find no principled reason to conclude that the holding in Cain, which prohibits

eliciting expert testimony regarding a defendant's intent to distribute in a drug-

trafficking prosecution, should not apply to grand jury proceedings.

      Accordingly, we hold that the prosecutor's conduct in eliciting the

testimony improperly encroached on the independence of the grand jury and

improperly influenced its determination. As a result, we reverse the judge's

decision denying defendant's motion to dismiss counts three, four, five, six,

nine and ten of the indictment, all of which required an intent to distribute as

an element of the charged offense.          However, we affirm the denial of

defendant's motion to dismiss counts one and two of the indictment for the

reasons stated by the judge because those counts do not include an intent to

distribute as an element of the offenses. We hasten to add that nothing in this

opinion precludes the State from re-presenting this matter to another grand

jury. See State v. Jeannotte-Rodriguez, 469 N.J. Super. 69, 106 (App. Div.

2021) (affirming the dismissal of an indictment without prejudice).

      Affirmed in part, reversed in part, and remanded for further proceedings.

We do not retain jurisdiction.



                                                                           A-0937-21
                                       22